PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE FIRST QUARTER OF 2012 · Revenue was $19.8 million, operating income was $9.9 million. · Diluted earnings per share was $0.09 on a GAAP and non-GAAP basis. · Declared quarterly dividend of $0.03 per share. · Company announces $10.0 million stock and unit repurchase program. NEW YORK, NEW YORK, April 24, 2012 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP and non-GAAP basic and diluted net income and earnings per share for the first quarter of 2012 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended For the Three Months Ended March 31, March 31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three months ended March31, 2012 and 2011 include the recurring adjustments related to the Company’s tax receivable agreement and the associated liability to its selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $5.6million and $0.09, respectively, for the three months ended March 31, 2012, and $6.2million and $0.10, respectively, for the three months ended March31, 2011.GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of the adjustments noted above.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended March 31, December 31, March 31, March 31, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) ) Market Appreciation/(Depreciation) ) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) ) ) Market Appreciation/(Depreciation) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) End of Period $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Revenue was $19.8 million for the first quarter of 2012, a decrease of 9.2% from $21.8 million for the first quarter of 2011, and an increase of 4.8% from $18.9 million for the fourth quarter of 2011. Average assets under management for the first quarter of 2012 was $14.3 billion, a decrease of 11.7% from $16.2 billion for the first quarter of 2011, and an increase of 8.3% from $13.2 billion for the fourth quarter of 2011. The weighted average fee rate was 0.552% for the first quarter of 2012, increasing from 0.539% for the first quarter of 2011, and decreasing from 0.573% for the fourth quarter of 2011.The increase from the first quarter of 2011 was attributable to a higher mix of assets in the Company’s institutional channel and its retail Emerging Markets strategy, which carry higher fee rates.The decrease from the fourth quarter of 2011 was primarily due to performance fees recognized in 2011. The weighted average fee rate for institutional accounts was 0.581% for the first quarter of 2012, approximately flat with the first quarter of 2011, and decreasing from 0.608% for the fourth quarter of 2011.The change from the fourth quarter of 2011 was primarily due to performance fees recognized in 2011. The weighted average fee rate for retail accounts was 0.406% for the first quarter of 2012, increasing from 0.385% for the first quarter of 2011, and approximately flat with the fourth quarter of 2011. The year-over-year increase was primarily due to the higher mix of assets in the Company’s retail Emerging Markets strategy, which carries a higher fee rate, as well as the timing of asset flows in its other retail accounts. Total operating expenses were $9.9 million in the first quarter of 2012, decreasing from $10.3 million in the first quarter of 2011 and from $14.8 million in the fourth quarter of 2011.The decrease in operating expenses year-over-year was primarily driven by reductions in real estate expenses associated with the sublease of excess office space and lower compensation costs.The decrease from the fourth quarter of 2011 was due to the incurrence of one-time charges associated with the sublease mentioned above and certain employee-related costs in the fourth quarter.A reconciliation of GAAP to non-GAAP operating expenses is shown below: Operating Expenses (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Compensation and Benefits Expense $ $ $ General and Administrative Expense GAAP Operating Expenses One-time Charges - ) - Non-GAAP Operating Expenses $ $ $ As of March 31, 2012, employee headcount was 65, down from 67 at both March 31, 2011 and December 31, 2011. The operating margin was 50.0% on a GAAP basis for the first quarter of 2012, compared to 52.8% for the first quarter of 2011, and 21.7% for the fourth quarter of 2011.The operating margin was 47.1% on a non-GAAP basis for the fourth quarter of 2011. Other income was less than $0.1 million for the first quarter of 2012, $0.1 million for the first quarter of 2011, and $1.5 million for the fourth quarter of 2011.Other income includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.The portion of realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.First quarter 2012 other income also included an expense of $1.0 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated an expense of $0.1 million in the first quarter of 2011 and income of $0.7 million in the fourth quarter of 2011.Details of other income, as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Net Interest and Dividend Income $
